ALLOWABILITY NOTICE

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 17 December 2021 was filed after the mailing date of the first action on the merits. The submission includes the fee set forth in 37 CFR 1.97. Accordingly, the IDS is hereby considered.

Response to Amendments / Arguments
	Applicant’s arguments filed 07 October 2021 stating that the amendments overcome the previous 112(b) rejections have been fully considered and they are persuasive.

Examiner’s Comment
	Further search resulted in the discovery of Ernst et al. (US 6,007,296), which discloses a blade having porous covers/strips 7 that are detachably attached by mechanical fasteners 20 into grooves of an external wall/structure 2 in order to achieve a benefit over brazing, welding, and/or bonding by allowing ease of replacement (see col.2:ll.16-32 and col.2:ll.50-51). Consultation with Applicant’s representative resulted in agreement to amendments to claim 1 that would preclude a prior art rejection relying in part on Ernst, as described below.
	The limitation of the proposed amended claim 1 recited as “wherein, during operation of the gas turbine, the porous strips are firmly and detachably attached to the external structure by a pressure of the coolant and/or differential thermal expansion of the porous strips relative to the external structure” overcomes the previously applied references for the following reasons:
- Moskowitz col.2:ll.30-33 states that skin 24 can be attached by “welding, brazing, or the like”, which is sufficiently different than the structure of the aforementioned limitation;
- Watts col.4:ll.15-18 states that skin 13 can be “welded or brazed along the ribs”, which is sufficiently different than the structure of the aforementioned limitation;
- Birnkrant does not describe the nature of the attachment of the foam elements 168 into 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chang Yang (Reg. No. 73,200) on 14 December 2021.

The application has been amended as follows: 
In the claims:

Claim 1 has been replaced with the following:
--1. A blade for a gas turbine, comprising: 
an external structure including a plurality of seating grooves which are separately disposed in a chord direction toward a trailing edge from a leading edge, the external structure having an airfoil shape of which an inside is hollow; 
an internal structure including a plurality of protrusions protruding toward an internal side of the external structure, closely attached to the internal side of the external structure, and separately disposed in the chord direction, the internal structure received in the external structure; 
a plurality of porous strips in the seating grooves, respectively, and separately 
a coolant channel formed for a coolant to flow among the porous strips, the protrusions, and an external side of the internal structure, 
wherein, during operation of the gas turbine, the porous strips are firmly and detachably attached to the external structure by a pressure of the coolant and/or differential thermal expansion of the porous strips relative to the external structure,
wherein regions in which the porous strips are disposed and regions in which the porous strips are not disposed are alternately disposed in the chord direction on an external side of the external structure, and 
the coolant supplied to the coolant channel is discharged to outside the blade through the porous strips, and a cooling layer is formed on the external side of the external structure.--

	Claim 2 has been replaced with the following:
		--2. The blade for a gas turbine of claim 1, wherein
the seating grooves are formed to be narrower in the direction going to the external side of the external structure from the internal side thereof, and
each porous strip is formed to correspond to a shape of the respective seating groove.--

In claim 3, line 3, “slot” has been changed to --strip--.
In claim 3, line 3, “slots” has been changed to --strips--.

Claim 4 has been replaced with the following:
--4. The blade for a gas turbine of claim 1, wherein 
the differential thermal expansion results from a coefficient of thermal expansion of each porous strip being greater than a coefficient of thermal expansion of the external 

Claim 7 has been replaced with the following:
--7. The blade for a gas turbine of claim 1, wherein
the internal structure further includes a plurality of combustion gas channels separately formed in the chord direction inside the internal structure and in which a combustion gas input from outside the blade flows, thereby reducing a temperature gradient and a pressure difference between the external structure and the internal structure.--

In claim 8, last line, “external combustion gas” has been changed to --the combustion gas from outside the blade--.

In claim 10, line 2, “in” has been changed to --on--.
In claim 10, line 2, “slot” has been changed to --strip--.
In claim 10, line 2, “slots” has been changed to --strips--.
In claim 10, last line, “slot” has been changed to --strip--.

In claim 11, line 2, “slot” has been changed to --strip--.

In claim 12, last line, --a-- has been added before “porosity” (first instance).
In claim 12, last line, --a-- has been added before “porosity” (second instance).
In claim 12, last line, “slot” has been changed to --strip--.

Claim 13 has been replaced with the following:
--13. The blade for a gas turbine of claim 10, wherein 

a porosity of the porous coating layer reduces in a direction going to the external side of the external structure from the internal side of the external structure.--

	In claim 14, line 2, “slot” has been changed to --strip--.
	In claim 14, line 3, “slot” has been changed to --strip--.
	In claim 14, line 3, “slots” has been changed to --strips--.
	In claim 14, 3rd line from bottom, --a-- has been added before “porosity”.
In claim 14, 3rd line from bottom, “slot” has been changed to --strip--.
In claim 14, 2nd line from bottom, --a-- has been added before “porosity”.
In claim 14, 2nd line from bottom, “slot” has been changed to --strip--.

In claim 15, line 2, “slots” (first instance) has been changed to --strips--.
In claim 15, line 2, “slots” (second instance) has been changed to --strips--.
In claim 15, line 3, “the” (before “neighboring”) has been deleted.
In claim 15, line 3, “slots” has been changed to --strips of the plurality of strips--.

The above changes to the claims have been made for reasons described in the accompanying interview summary.
Reasons for Allowance
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art neither anticipates nor renders obvious the combination of limitations found in claim 1 that includes “wherein, during operation of the gas turbine, the porous strips are firmly and detachably attached to the external structure by a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745